Citation Nr: 1503937	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral vison loss, claimed as left eye injury with scars and right eye injury, previously claimed as eye injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for damage to the right eye as a result of surgery performed at a medical facility of the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and June 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

Additional evidence was added to the claims folder in October 2014, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for damage to the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current vision condition is related to his service.

CONCLUSION OF LAW

The criteria for service connection for bilateral vison loss, claimed as left eye injury with scars and right eye injury, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in December 2008  and April 2010.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  The claims file includes VA treatment records, private treatment records, and lay statements in support of the Veteran's claim.  

The RO has attempted to obtain copies of the Veteran's service treatment records (STRs).  The STRs are unavailable.  In a January 2009 correspondence, the RO noted that a search for the Veteran's STRs had been conducted and no records were found.  As such, the Board finds that any further search for these records would be futile.  The Board notes that in a case where STRs are unavailable, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has considered the other statements of record and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

No VA examination has been secured in connection with the service connection claim because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has any eye problem related to service.  No examination is necessary in such situations.
Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

As discussed above, there are no STRs in the claims file.  The Veteran testified that he was involved in a vehicle accident in December 1960 and spent several weeks in the hospital before being discharged from the military.  While there are no records documenting the accident in the claims file, the Board accepts the Veteran's reported history.  Also, there is a memorandum from the Department of the Navy dated April 2004 that indicates that the Veteran was admitted into the hospital on January 10, 1961.  However, no medical records were available.  The Veteran testified that he went through the windshield and suffered cuts and had glass in his face.  He also testified that his vision problems started with the accident.

However, the earliest treatment records are dated in 2007, over forty years after the accident.  The Veteran has submitted several sets of records from private medical professionals.  However, none of those records link the Veteran's current eye problems to service or to trauma, such as a car accident.

Records from the retina Specialists of Alabama dated in May 2008 note a history of cataract surgery in both eyes and current vision problems.  The record also notes a macular scar in the left eye.  In a letter dated in February 2010, a physician from that medical group wrote that the Veteran has been a patient since October of 2007.  The letter notes that the Veteran "had significant decrease in his vision over that time.  At that time he was found to have glaucoma.  He had cataract surgery in his right eye and continued to have a foreign body sensation there.  He subsequently later underwent cataract surgery in his left eye with little improvement in his vision due to a macular scar which had been present prior and was known before surgery. His vision currently is best corrected at 20/200 in each eye.  The vision in the right eye seems to be limited by both a combination of his glaucoma as well as macular changes likely due to chronic cystoid macular edema, which was probably present due to his cataract surgery."

There are also VA treatment records from 2007 showing treatment for glaucoma and cataracts in the Veteran's eyes.  However, none of those records note any signs of trauma or relate the Veteran's current eye problems to service.

The Board also considered the lay evidence of record.  The Veteran submitted several lay statements from family members in May 2010.  These records merely indicate that he was injured in a car accident during service and that he was in a hospital.  None of these statements provide any information regarding the Veteran's symptoms, specifically there is no mention of any damage or injuries to his eyes.  Without, STRs, the Board accepts that the Veteran was in a car accident; however, these statements do not provide any evidence in support of the Veteran's claim that his current eye conditions are related to the car accident.

The Veteran also made lay statements that his left eye condition is related to the car accident.  The Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his eye condition or to relate his eye condition to service, as the Veteran lacks the medical training and expertise necessary to provide a complex medical opinion.  See Layno, 6 Vet. App. at 469-71.  The etiology of an eye condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of the Veteran's eye condition.  Moreover, the Veteran has not submitted any medical opinion relating his current eye problems to service.
The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 40 years separate service from treatment and diagnosis.

Further, the Veteran first filed a claim for service connection in November 2003.  He sought service connection for disabilities to his back, neck, leg, and head.  He claimed that the injuries were the result of the same 1961 vehicle accident.  However, he did not claim any eye related injury or vision problem at that time.  Not until 2008, did the Veteran file a claim for any vision problem.  The fact that the Veteran previously filed claims for service connection for several different disabilities as a result of the same incident indicates that he was not suffering from any vision related problems as a result of the car accident.  The lack of a claim and the lack of any medical evidence of a vision problem in the years after service lessens the credibility of the lay evidence.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of vision problems for many decades after service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.


ORDER

Entitlement to service connection for bilateral vison loss, claimed as left eye injury with scars and right eye injury, previously claimed as eye injury, is denied.


REMAND

VA compensation is payable pursuant to 38 U.S.C.A. § 1151 for additional disability which was actually caused by VA hospital care, medical or surgical treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault caused the disability, it must be shown that the hospital care, medical or surgical treatment, or examination proximately caused additional disability, and: either (i), that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii), that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32, concerning informed consent.  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  The occurrence of additional disability through events not reasonably foreseeable may also be a basis for recovery.  Whether the proximate cause of additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures contained in 38 C.F.R. § 17.52.

Here, the Veteran underwent cataract surgery of his right eye at the Central Alabama VA Medical Center (VAMC) in April 2007.  The record notes that the Veteran was transferred to a recovery room in stable condition after the procedure.  However, on June 11, 2007, he returned to the VAMC complaining of "redness, dryness, and [a] scratchy feeling of right eye."  In July 2007, he had a follow-up procedure at a private medical facility.

The operative report from July 2007 was signed by "Dr. W.G.P."  The report indicated that the Veteran was noted to have "extremely injected and red sclera to the right eye that was a result of lens fragment apparently left in the eye when his original cataract surgery was done at the" VAMC in April.  The Veteran reported that he "had persistent pain and blurred vision since the" original cataract surgery.

There is also a letter from "Dr. D.O." dated in September 2014.  The private physician notes that he first saw the Veteran in June 2007.  The letter notes that after the cataract surgery, the Veteran developed a condition called cystoid macular edema, swelling in the central part of the vision in the right eye.  The Veteran "had surgery to remove any remaining lens fragments in the vitreous cavity of the right eye and the cystoid macular edema condition gradually improved however it left him with permanent loss of central vision in his right eye.  This is in addition to his macular degeneration and severe glaucoma condition which has devastated his visual acuity."

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the crux of the Veteran's claim lies in his assertion that surgery conducted at the Central Alabama VAMC in April 2007 was performed in a negligent manner and required additional surgery.  The Veteran has not been afforded an examination and there is no medical opinion in the claims file that will allow for adjudication of the claim at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule to have the Veteran examined by an appropriate physician.  After examining the Veteran and reviewing the claims file, the physician should offer an opinion with respect to each of the following questions:
The physician should be requested to state an opinion as to whether any disability of the right eye was caused or permanently worsened by the VA surgical procedure in April 2007.  The examiner should provide a discussion of the July 2007 operative report and the September 2014 letter from Dr. D.O., any complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable, and discuss the subsequent treatment and why it was deemed appropriate.
With respect to any right eye disability that was caused or worsened by the VA procedure, the physician should state an opinion as to whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or to an event that was not reasonably foreseeable.

A complete rationale should be fully discussed for all opinions provided, with specific reference to the evidence of record where appropriate.

If the physician is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the physician should so state and explain why this is so.  In addition, the physician should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


